Opinion by
Trexler, J.,
The wife left her husband because he failed to support her. The testimony discloses that he never stuck to any job for a long time and that between jobs they had a very hard time to get along. She had him arrested for nonsupport but the case was withdrawn and after that he paid for her support, but these payments were irregular and at some times very small. The libellant claims that his wife’s refusal to live with him amounts to a wilful and malicious desertion. We think not.
He was bound to support her and failed in his duty. Her refusal to live with him is not absolute but is because he could not provide for the family. This is not an absence without reasonable cause. Neither party under the circumstances as presented is guilty of wilful and malicious desertion: Ingersoll v. Ingersoll, 49 Pa. 249. She was justified in believing that as he had failed to support her since she was with her mother, she would fare worse if he would attempt to maintain a separate establishment. His course is to demonstrate his ability to support his family.
The decree of the lower court refusing the divorce is affirmed.